              Case 2:20-cv-01332-BJR Document 20 Filed 05/25/21 Page 1 of 3




 1                                                                      Honorable Barbara J. Rothstein

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7

 8     HYDROBEE, SPC., a Washington
       corporation,                                       No. 2:20-cv-01332-BJR
 9
                     Plaintiff,                           STIPULATED MOTION AND
10                                                        [PROPOSED] ORDER TO CONTINUE
       v.                                                 TRIAL DATE AND CERTAIN PRE-
11                                                        TRIAL DEADLINES
       CITY OF SEATTLE,
12
                     Defendant.
13

14

15                                       I.    STIPULATION

16          The parties in this matter stipulate and agree to move the court for an Order continuing

17   the trial date and certain pre-trial deadlines for an additional three months. The parties need

18   additional time to facilitate mediation, which is in the process of being scheduled for late July

19   2021. The parties do not anticipate a need for another trial continuance. The parties propose a
20   trial date of February 7, 2022, with the amended pre-trial deadlines as follows:
21
               Case Event                     Current Deadline                    New Deadline
22
      Reports from expert witness      June 14, 2021                     September 13, 2021
23    Under FRCP 2(a)(2) due
      Discovery completed by           July 14, 2021                     October 12, 2021
24

25

      STIPULATED MOTION AND [PROPOSED]                                     R U I Z & S M A R T P L LC
      ORDER TO CONTINUE TRIAL DATE AND                                         1200 Fifth Ave., Suite 1220
      CERTAIN PRE-TRIAL DEADLINES                                                 Seattle, WA 98101
      (No. 2:20-cv-01332-BJR) - 1                                        Tel. 206‐203‐9100 Fax 206‐785‐1702
            Case 2:20-cv-01332-BJR Document 20 Filed 05/25/21 Page 2 of 3




 1   All dispositive motions must August 13, 2021                 November 11, 2021
     be filed by
 2   All motions in limine must be October 4, 2021                January 3, 2022
     filed by
 3   Joint Pretrial Statement      October 12, 2021               January 10, 2022
 4
     Pretrial conference          October 25, 2021                January 24, 2022
 5
     JURY TRIAL DATE              November 8, 2021                February 7, 2022
 6

 7
           RESPECTFULLY SUBMITTED May 25, 2021.
 8
                                                 RUIZ & SMART PLLC
 9

10                                               By: s/Kathryn Knudsen___________________
                                                 Isaac Ruiz, WSBA #35237
11
                                                 iruiz@ruizandsmart.com
12                                               Kathryn Knudsen, WSBA #41075
                                                 kknudsen@ruizandsmart.com
13
                                                 Counsel for Hydrobee, SPC.
14

15                                               CITY OF SEATTLE

16
                                                 By: s/Tara Gillespie
17                                               Tara Gillespie, WSBA# 38610
                                                 Assistant City Attorney
18                                               E-mail: Tara.Gillespie@seattle.gov
19
                                                 Seattle City Attorney’s Office
20                                               701 Fifth Avenue, Suite 2050
                                                 Seattle, WA 98104
21                                               Phone: (206) 684-8200

22                                             Attorneys for Defendant City of Seattle

23

24

25

     STIPULATED MOTION AND [PROPOSED]                               R U I Z & S M A R T P L LC
     ORDER TO CONTINUE TRIAL DATE AND                                   1200 Fifth Ave., Suite 1220
     CERTAIN PRE-TRIAL DEADLINES                                           Seattle, WA 98101
     (No. 2:20-cv-01332-BJR) - 2                                  Tel. 206‐203‐9100 Fax 206‐785‐1702
              Case 2:20-cv-01332-BJR Document 20 Filed 05/25/21 Page 3 of 3




 1
                                                ORDER
 2
            Pursuant to the foregoing stipulation of the parties, the Court directs the Clerk to enter a
 3
     minute order reflecting the amended trial date and amended pre-trial dates in accordance with
 4
     the above table.
 5

 6          IT IS SO ORDERED

 7          Dated this ____ day of May 2021.

 8

 9                                         _______________________________________
                                           UNITED STATES DISTRICT COURT JUDGE
10                                         BARBARA J. ROTHSTEIN
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

      STIPULATED MOTION AND [PROPOSED]                                     R U I Z & S M A R T P L LC
      ORDER TO CONTINUE TRIAL DATE AND                                         1200 Fifth Ave., Suite 1220
      CERTAIN PRE-TRIAL DEADLINES                                                 Seattle, WA 98101
      (No. 2:20-cv-01332-BJR) - 3                                        Tel. 206‐203‐9100 Fax 206‐785‐1702
